Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/21 has been entered.
3.	The following is a final office action is a response to communications received on
10/04/21. Claims 1-14 are currently pending and will be addressed below.
 
Response to Arguments
4.	Applicant’s arguments filed 10/04/21 have been fully considered but they are not persuasive in view of prior art below.
5.	Regarding the argument presented on page 4 of the remarks, applicant argues the addition of the word directly would make the claim overcome the prior art, however regarding the prior art, the group of holes directly surrounding the single hole at the center would still read on the claim. Furthermore the prosthesis is capable of being resized to exclude the outer holes as they would not be considered a group. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-2, 5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. (U.S. Patent No. 9901440). 
Regarding claim 1, Liu discloses a prosthesis for surgery consisting of animal derived collagen (Column 3, lines 7-10) having peripheral outline and a drainage portion provided with a plurality of drainage holes (Figure 1a), wherein the holes are placed in one or more groups, and each group has a regular body-centered polygon layout, wherein the holes of each group consists of a single hole at a center of the regular body-centered polygon and holes disposed at vertices of the regular body-centered polygon directly surrounding the single hole, and wherein each group of holes is independent, such that each group does not share any hole with any other group (See figure below, Figure contains one group directly surrounding a single hole at the center).


    PNG
    media_image1.png
    469
    499
    media_image1.png
    Greyscale

Regarding claim 2, Liu discloses the prosthesis for surgery according to claim 1 in which the holes have a diameter of 1.5 mm or more (Column 3, lines 1-2), placed at a distance of 1.5 cm or at a greater (Column 7, line 24) distance.
Regarding claim 5, Liu discloses the prosthesis for surgery according to claim 1 in which the groups of holes (Figure 1a) are placed symmetrically with respect to the center of the prosthesis (as can be seen in Figure 1a, the group of holes are placed symmetrically with respect to the center of the prosthesis). 
Regarding claim 9, Liu discloses the prosthesis for surgery according to claim 1, having a length and width ranging between 5 and 300 mm (Column 2, lines 66-67, the length (10-25 cm) and width (6.25 cm) listed are both within the given range. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 9,901,440), in view of Zatzsch et al. (U.S. Publication No. 2004/0034374).
Regarding claim 3, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose that the holes have a diameter of 1.5 mm.
 Zatzsch teaches a mesh in analogous art with drainage holes that have a diameter of 1.5 mm (Paragraph [0018]).

Regarding claim 10, Liu discloses the prosthesis for surgery according to claim
1 but does not discloses it having minimum and maximum dimensions ranging between:
20x20,40x50,60x80,80x90,80x140,80x160,80x200,100x180,120x200.
Zatzsch teaches a mesh in analogous art where the prosthesis has minimum and
maximum dimensions ranging between: 20x20,40x50,60x80,80x90,80x140,80x160,80x200,100x180,120x200 (Specifically Zatzsch teaches a prosthesis with a dimension of 40x50mm, 60x80mm, 80 x 120mm, and 120x160mm which is within the minimum 20mm length x 20mm width and maximum 120mm length x 200mm width, Paragraph [0023], lines 4-6).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Zatzsch to have a prosthetic with a minimum and maximum dimensions ranging between: 20x20,40x50,60x80,80x90,80x140,80x160,80x200,100x180,120x200 because the dimensions taught in Zatzsch are known to be advantageous (Paragraph [0023], lines 6-8).
10.	Claims 6-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent No. 9,901,440), in view of Ringo (U.S. Patent No. 10,537,665).
Regarding claim 6, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose the groups of holes are placed symmetrically with respect to the center of the prosthesis, but without being placed at the center itself. 
Ringo teaches a prosthesis for surgery with the groups of holes are placed symmetrically with respect to the center of the prosthesis, but without being placed at the center itself (see figure below).

    PNG
    media_image2.png
    544
    473
    media_image2.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a prosthesis for surgery with the groups of holes are placed symmetrically with respect to the center of the prosthesis, but without being placed at the center itself. Ringo teaches it will be appreciated, however, that the holes could be moved to identify a different anatomic direction for different surgical indications (Column 6, lines 65-67). The size and shape of each of the holes can also be varied. Generally, however, the holes are sized and shaped to preserve the mechanical properties of the 
Regarding claim 7, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose in which the groups of holes are placed asymmetrically with respect to the center of the prosthesis.
Ringo teaches a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the center of the prosthesis (see figure below).

    PNG
    media_image3.png
    544
    473
    media_image3.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the center of the prosthesis. Ringo teaches it will be appreciated, however, that the holes could be moved to identify a different anatomic direction for different surgical indications (Column 6, lines 65-67). The size and shape of each of the holes can also be varied. Generally, however, the holes are sized and 
Regarding claim 8, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose in which the groups of holes are placed asymmetrically with respect to the greater dimension of the prosthesis.
Ringo teaches a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the greater dimension of the prosthesis (see figure below).

    PNG
    media_image3.png
    544
    473
    media_image3.png
    Greyscale

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a prosthesis for surgery with the groups of holes are placed asymmetrically with respect to the greater dimension of the prosthesis. Ringo teaches it will be appreciated, however, that the holes could be moved to identify a different 
Regarding claim 11, Liu discloses the prosthesis for surgery according to claim 1 but does not disclose it having a rectangular, elliptical or "bean" shape.
Ringo teaches a prosthesis (Figure 2A #10) for surgery having a rectangular shape (Column 5, lines 48-54). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a rectangular shaped prosthesis since a rectangle is a simple shape that can be trimmed or reshaped based on a specific patient's needs or surgeon's preferences (Column 5, lines 48-54).
Regarding claim 12, Liu discloses the prosthesis for surgery according to claim 1 with a drainage group placed at the center of the prosthesis but does not disclose it having a rectangular shape. 
Ringo teaches a prosthesis (Figure 2A #10) for surgery having a rectangular shape (Column 5, lines 48-54). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Ringo to have a rectangular shaped prosthesis since a rectangle is a .

Allowable Subject Matter
11.	Claims 13 and 14 are allowed.
Regarding Claim 13,  the subject matter of “without further holes between the single hole and the holes disposed at the vertices and without further holes radially outward of the holes disposed at the vertices” makes it novel over prior art.
Regarding Claim 14, the subject matter of “wherein the holes disposed at the vertices are the only holes that surround the single hole” makes it novel over prior art.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774